Title: To Thomas Jefferson from Abraham Baldwin, 6 March 1801
From: Baldwin, Abraham
To: Jefferson, Thomas



Sir
Washington March 6th. 1801

Since our conversation on the administration of the department of the Postmaster General, I have made it my business to trace to their causes, as far as was in my power, the complaints which, I find, are so industriously circulated against that officer.
1. I have no doubt there is an intrinsic difficulty in the discharge of the duties of that department, so as to give any good degree of satisfaction. A few years ago there were but 60 or 70 post offices in the U.S. They are now not less than a thousand offices: the contracts and correspondence necessary to keep such a vast circulation clear, is become extremely laborious. Every session there is added from three to five thousand miles of new post road, and waggon-loads of news papers besides very bulky mails of dispatches from the general stamp office and the other public offices are required to be carried through roads scarcely passable, and in many parts of the country where there are neither ferries, bridges nor causeways. These causes have already rendered very difficult, and seem likely soon to render impracticable a speedy conveyance of letters and public dispatches through the principal places of business in the United States. The complaint and ill affection which is always consequent on any want of perfect  punctuality in the conveyance of the mails, and the accumulation of these for so many years, must render the situation of the most faithful and laborious officer very disagreeable, if he fails in meeting the approbation of those who are best able to know his merits it must be very discouraging. Though the consequences fall on the officer, yet the remedy is only in the legislature.
2. Many persons are trying to injure him from personal disgust. For several years I have known unceasing efforts used by individuals to prevail on him to dismiss Mr Patton of Philadelphia, the postmaster at Newport, at Albany and in several of the eastern towns, on account of their political principles: they were so necessary to his department, that he could not dispense with their services or supply their places: several members, whom I could name if it were necessary, have persecuted him ever since, both in public and in private, with the most unrelenting bitterness.
He has been obliged to interpose, on several occasions, to prevent the abuse of the power of franking, which has proved a most pernicious evil in other countries, and to check it here was made his indispensible duty: there are some singular facts under this head, which if it were necessary I would state, and which would explain some of the present appearances.
3. This office is a very good item in the distribution which so many, at present, are engaged in planning. If they will allow me too to put in a word on the occasion, this will probably be the only word I shall wish to put in. If I do not deceive myself, personal considerations have not much share in it; you must have observed, for several years, there has been no remarkable intimacy between us. Were I now to feel myself at entire liberty to search for a man, in our two southern states, to fill that office, I think there is no one, whom it would be my duty to name sooner than him. Other names have lately been mentioned, I know them well, and believe that, on trial, they will not be found to be more laborious, more faithful, or more upright and disinterested. These are the principal qualities to be regarded, for the duties of the office do not require distinguishing genius or talents. I have known few men in my life, in whose character I found more perfect security against any dishonorable or dishonest action.
At a very early period in his life it was his good fortune to find a road opened which placed him on very high ground, in relation to our Union and Independence. He is one of three sons of the President of the King’s council in Georgia, who were born in Savannah. After a direction seemed to have been given to the public sentiment there not to join with the other states at the commencement of our revolution, he and a  company of volunteers which he commanded, by their energy and zeal were principally instrumental in bringing that state to take a part in the revolution, and send members to congress. If I mistake not he commanded the first regiment raised in that state for the continental service: from that time till now, his character, in the first stations in our councils and in the field, has, with respect to the principles of our revolution, been without a blemish. These things are generally known in both those states, his connexions in both are among the most respectable. I believe there is no man who would be more likely to be acceptable to them in that office, or in whose disgrace they would feel a more lively sentiment.
I have also found that a suggestion is circulated, that he is possessed of a constitutional obstinacy of character which will render it difficult to reconcile the administration of the duties of that department to such general systems as may be thought necessary. I have made it my business to enquire into this, and find the causes from which it has originated: Attempts have been made to treat that department as if it was a mere subordinate branch of the treasury department, which he has uniformly resisted, on the ground that collection of revenue is not the leading trait in the character of his department, and that the expressions of the law constituting the Post office department do not favour such an opinion. Whenever the President of the United States thinks proper to visit and inspect the manner in which his office is conducted, and gives him any verbal direction, or sends him any notice of his will in writing, it is invariably a law to him. I do not hesitate to pledge myself and him to you on that head that you could not wish a more ready compliance than you will always find.
As I am under the necessity of being on my return home immediately after the adjournment of the Senate, I have thus loosely sketched these remarks, which were more particularly stated in our conversation, from an apprehension that they might otherwise have been overlooked, in the multiplicity of more important concerns now pressing for your attention.
If however it should be thought best that some other person should hold that office, I hope it will not be found inconvenient to delay the measure till towards autumn, that it may not be too intimately associated with the change of the Administration, so as to unite with other causes to lay a foundation which may fix a party in that state, and that the manner of the transition may, as far as possible, be rendered easy to his feelings.
I am very respectfully Sir, your obt Servt

Abr Baldwin

 